In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-0447V
                                        (not to be published)


    SPENCER VICK,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: February 12, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs; Hourly
                                                                Rates
                         Respondent.


David Gregory Rogers, Rogers, Hofrichter & Karrh, LLC, Fayetteville, GA, for Petitioner.

Gabrielle Manganiello Fielding, U.S. Department of Justice, Washington, DC, for
Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On March 27, 2018, Spencer Vick filed a petition for compensation, and on April
3, 2018, petitioner filed an amended petition, under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner
alleges that he suffered a Vasovagal Syncope as a result of the administration of his
September 14, 2017 Hepatitis A and meningococcal vaccines. Amended (Petition at 1).
On August 9, 2019, a decision was issued by then Chief Special Master Dorsey awarding
compensation to Petitioner based on the parties’ stipulation. (ECF No. 32).

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Petitioner has now filed a motion for attorney’s fees and costs, dated January 10,
2020 (ECF No. 37), requesting a total award of $9,116.00 in fees. In accordance with
General Order #9 counsel for Petitioner represents Petitioner incurred no out-of-pocket
expenses. (ECF No. 37-5). Respondent reacted to the motion on January 17, 2020
indicating that he is satisfied that the statutory requirements for an award of attorney’s
fees and costs are met in this case and defers to the Court’s discretion to determine the
amount to be awarded. (ECF No. 39). Petitioner did not file a reply thereafter.

       I have reviewed the billing records submitted with Petitioner’s requests and find a
reduction in the amount of fees to be awarded appropriate, for the reason listed below.

                                       ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). The Petitioner “should present adequate proof [of the attorney’s
fees and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.



                                            2
                                      ATTORNEY FEES

               A. Hourly Rates

       Petitioner requests the hourly rate of $424 for all time billed by attorney David
Rogers from 2017 – 2019. (ECF No. 37-4). Mr. Rogers has been a licensed attorney in
Georgia since 1990. I previously found that the rate range for an attorney of his
experience (27 years) under the OSM’s Rate Schedules is $358-$424. 3 See Halm v.
Sec’y of Health & Human Servs., No. 17-0338V, (Fed. Cl. Spec. Mstr. December 19,
2017). Mr. Rogers’ requested rate of $424 is at the highest end of the rate schedule. In
Halm, I found the rate of $390 per hour in appropriate for time billed in 2017. As in Halm,
I reduce Mr. Rodgers rate for 2017 to what I previously awarded.

       I do also find it necessary to reduce the requested 2018 and 2019 hourly rates for
Mr. Rogers, as he lacks the experience in the Vaccine Program to support rates on the
higher end of his experience range. Based on my experience, I find the hourly rates of
$400 for time billed in 2018 and $410 for time billed in 2019 to be more appropriate based
on Mr. Rogers continued practice in the Vaccine Program.

     The adjustment of Mr. Rogers’ rates results in a reduction of attorney fees in the
amount of $462.00.

                                     ATTORNEY COSTS

       Mr. Rogers indicates that $1,400.00 in costs were incurred in this case for the filing
fee and expert fees. However, Petitioner is not requesting reimbursement for these costs
incurred. (ECF No. 37-1 at 4). Mr. Rogers would be entitled for reimbursement of these
costs, but failed to file any supporting documents for these expenses. 4 I will however,
award the amount of $400.00 for reimbursement of the filing fee for the Petition. The total
amount of costs awarded to Mr. Rogers is $400.00.

                                        CONCLUSION

      The Vaccine Act permits an award of reasonable attorney’s fees and costs. Section
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs

3The forum rates in the Vaccine Program are derived from the OSM Attorney’s Forum Hourly Rate
Schedules for years 2015 - 2019 available on the U.S. Court of Federal Claims website at
www.cofc.uscourts.gov/node/2914.
4On January 14, 2020 a Scheduling Order was issued requesting Petitioner submit documents for costs
expended. (ECF No. 38). Petitioner did not submit the documents requested in the order.
                                                3
awarding a total of $9,054.00 (representing $8,654.00 in fees and $400.00 in costs) as a
lump sum in the form of a check jointly payable to Petitioner and Petitioner’s counsel. In
the absence of a timely-filed motion for review (see Appendix B to the Rules of the Court),
the Clerk shall enter judgment in accordance with this decision. 5

IT IS SO ORDERED.

                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




5 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                 4